                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 17, 2019

By ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

   Re:     United States v. Joseph Galdieri, Sr. and Joseph Galdieri, Jr., 19 CR 757 (JMF)

Dear Judge Furman:

        The Government respectfully submits this letter to request jointly with the defendants an
extension of the motion schedule and accompanying conference set by order of the Court on
October 30, 2019. In particular, the parties request an extension of sixty days of the date on which
motions are due from the defendants and a corresponding extension of the response and reply
deadlines and an adjournment of the conference date. At present, motions are due from the
defendants on January 17, 2020, a consolidated response from the Government is due on
January 31, 2020, and replies from the defendants are due on February 7, 2020 with an
accompanying conference calendared for January 22, 2020 at 3:30 PM. With the requested
extension and adjournment, motions would be due on March 17, 2020, the response would be due
on March 31, 2020, and replies would be due on April 7, 2020, with a conference scheduled for a
date and time of convenience to the Court in or about the week of March 16, 2020 or March 23,
2020. In the interim since the motion schedule was set, Ms. Parsons was appointed on
November 26, 2019 to represent Mr. Galdieri, Jr., and the Government understands that Ms.
Parsons anticipates requiring the requested additional time to prepare and file a motion. In
addition, the Government has learned that Ms. Gallicchio, who represents Mr. Galdieri, Sr., has
confronted multiple issues within her family in the past month, which the Government understands
has left Ms. Gallicchio similarly situated to Ms. Parsons.

        With the consent of the defendants, the Government further respectfully requests that the
Court exclude time under the Speedy Trial Act from January 22, 2020 through the date of any
granted adjournment of the conference pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the
interests of the defendant and the public in a speedy trial are outweighed here by the ends of justice
                                                                                           Page 2




served by allowing the defendants to prepare and file their motions and for the parties to appear
before the Court with time for the parties and the Court to consider those motions.

                                             Respectfully Submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                         By: _____________________________
                                            Thomas John Wright
                                            Assistant United States Attorney
                                            (212) 637-2295

cc: Amy Gallicchio, Esq. (Counsel to Defendant Joseph Galdieri, Sr.) (by ECF)
    Inga L. Parsons, Esq. (Counsel to Defendant Joseph Galdieri, Jr.) (by ECF)




       Application GRANTED. The modified motion schedule set forth above is hereby
       adopted. In addition, the pretrial conference is ADJOURNED to March 23, 2020, at
       3:30 p.m. Pursuant to Title 18, United States Code, Section 3161(h)(7)(A), the
       Court excludes time under the Speedy Trial Act between today and March 23, 2020,
       finding that the purposes of excluding that time outweigh the interests of the
       defendant and the public in a speedy trial to ensure continuity of counsel and to
       ensure that Defendants have an adequate amount of time to prepare any motions.

       The Clerk of Court is directed to terminate Docket No. 37.

                                                     SO ORDERED.




                                                     December 18, 2019
